DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-18 are pending and have been examined.
This action is in reply to the papers filed on 11/10/2020.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 11/10/2020 as modified by the amendment filed on xxx.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,867,316.
Appl. 17/093,925: Regarding Claim 1. A computerized method carried out by a processing unit for creating a verified participant database system, the method comprising: 
US Pat. 10,867,316: Regarding Claim 1. A computerized method carried out by a processing unit for creating a verified participant database system, the method comprising: 
Appl. 17/093,925: Regarding Claim 1 – receiving at a database a first information from a first participant; 
US Pat. 10,867,316: Claim 1 – receiving at a database a name from a participant entered on a remote computer device; 
Appl. 17/093,925: Regarding Claim 1 – storing on the database the first information from the first participant as unverified information on the first participant; 
US Pat. 10,867,316: Claim 1 – storing on the database the first information from the participant as unverified information on the participant; 
Appl. 17/093,925: Regarding Claim 1 – receiving at the database a second information from the first participant that is information from a third-party source regarding the first participant; 
US Pat. 10,867,316: Claim 1 – receiving at the database a second information from the participant entered on the remote computer device; 
US Pat. 10,867,316: [Col. 2:5-25 - retrieving participant information from third-party sources using permissions from the participant to aggregate verified information about the participant] The present invention pertains to an electronic digital computer machine and data processing system, methods for making and for using the machine, products produced thereby, as well as data structures and articles of manufacture pertaining thereto, all in the field of computerized aspects of verifying information for a participant database for surveys, promotions, and other events. More particularly, this invention relates to a digital electronic data processing system for a process for verifying information, including demographic and purchasing history information, of potential participants to match with events seeking participants with specific verified demographics and/or purchasing history. Further, the present invention involves computer-aided processing and communications, for example over the Internet, for retrieving participant information from third-party sources using permissions from the participant to aggregate verified information about the participant.
Appl. 17/093,925: Regarding Claim 1 – storing at the database the second information from the first participant as verified information on the first participant; 
US Pat. 10,867,316: Claim 1 – indexing and storing at the database the first set of information regarding the participant from the first source as verified information on the participant.
US Pat. 10,867,316: Claim 2 – indexing and storing at the database the second set of information from the second source as verified information on the participant.
Appl. 17/093,925: Regarding Claim 1 – receiving at the database a first participation requirement for a first event from a first promoter that requires verified information; 
US Pat. 10,867,316 – Claim 5. The method of claim 1 further comprising: receiving at the database requirements for a first event, including a first unverified information requirement and a first verified information requirement, from a first promoter; …
Appl. 17/093,925: Regarding Claim 1 – receiving at the database a second participation requirement for the first event from the first promoter; 
US Pat. 10,867,316 – Claim 5. The method of claim 1 further comprising: receiving at the database requirements for a first event, including a first unverified information requirement and a first verified information requirement, from a first promoter; …
Appl. 17/093,925: Regarding Claim 1 – verifying at the database that the first participant's verified information meets the first participation requirement; 
US Pat. 10,867,316 – Claim 5. The method of claim 1 further comprising: …; comparing at the database the participant's verified information against the first verified information requirement for a first verified match; comparing at the database the participant's verified and unverified information against the first unverified information requirement for a first unverified match; and …
Appl. 17/093,925: Regarding Claim 1 – verifying at the database that the first participant's verified information or unverified information meets the second participation requirement; and 
US Pat. 10,867,316 – Claim 5. The method of claim 1 further comprising: …; comparing at the database the participant's verified information against the first verified information requirement for a first verified match; comparing at the database the participant's verified and unverified information against the first unverified information requirement for a first unverified match; and …
Appl. 17/093,925: Regarding Claim 1 – notifying the first promoter that at least one participant is eligible for the first event.
US Pat. 10,867,316 – Claim 5. The method of claim 1 further comprising: … identifying the participant to the first promoter as eligible for the first event.
Independent Claims 7 and 13 contain features similar to Independent Claim 1 and are rejected accordingly. Dependent claims are rejected due to their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for verified participant database systems for surveys and promotions.
Claim 1 recites [a] computerized method carried out by a processing unit for creating a verified participant database system, the method comprising: receiving at a database a first information from a first participant; storing on the database the first information from the first participant as unverified information on the first participant; receiving at the database a second information from the first participant that is information from a third-party source regarding the first participant; storing at the database the second information from the first participant as verified information on the first participant; receiving at the database a first participation requirement for a first event from a first promoter that requires verified information; receiving at the database a second participation requirement for the first event from the first promoter; verifying at the database that the first participant's verified information meets the first participation requirement; verifying at the database that the first participant's verified information or unverified information meets the second participation requirement; and notifying the first promoter that at least one participant is eligible for the first event.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-6 recite a method and, therefore, are directed to the statutory class of a process. Claims 7-12 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 13-18 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A computerized method carried out by a processing unit for creating a verified participant database system, the method comprising:

No additional elements are positively claimed.
receiving at a database a first information from a first participant; 

This limitation includes the step of receiving at a database a first information from a first participant. 
But for the database, this limitation is directed to storing and receiving known information in order to facilitate or implement a verified participant database systems for surveys and promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
receiving at a database a first information
storing on the database the first information from the first participant as unverified information on the first participant; 

This limitation includes the step of storing on the database the first information from the first participant as unverified information on the first participant. 
But for the database, this limitation is directed to storing and receiving known information in order to facilitate or implement a verified participant database systems for surveys and promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
storing on the database the first information
receiving at the database a second information from the first participant that is information from a third-party source regarding the first participant; 

This limitation includes the step of receiving at the database a second information from the first participant that is information from a third-party source regarding the first participant. 
But for the database, this limitation is directed to storing and receiving known information in order to facilitate or implement a verified participant database systems for surveys and promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
receiving at the database a second information
storing at the database the second information from the first participant as verified information on the first participant; 

This limitation includes the step of storing at the database the second information from the first participant as verified information on the first participant. 
But for the database, this limitation is directed to storing and receiving known information in order to facilitate or implement a verified participant database systems for surveys and promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
storing at the database the second information
receiving at the database a first participation requirement for a first event from a first promoter that requires verified information; 

This limitation includes the step of receiving at the database a first participation requirement for a first event from a first promoter that requires verified information. 
But for the database, this limitation is directed to storing and receiving known information in order to facilitate or implement a verified participant database systems for surveys and promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
receiving at the database a first participation requirement
receiving at the database a second participation requirement for the first event from the first promoter; 

This limitation includes the step of receiving at the database a second participation requirement for the first event from the first promoter. 
But for the database, this limitation is directed to storing and receiving known information in order to facilitate or implement a verified participant database systems for surveys and promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
receiving at the database a second participation requirement
verifying at the database that the first participant's verified information meets the first participation requirement; 

This limitation includes the step of verifying at the database that the first participant's verified information meets the first participation requirement. 
But for the database, this limitation is directed to comparing (e.g., verifying) known information in order to facilitate or implement a verified participant database systems for surveys and promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
verifying at the database that the first participant's verified information meets the first participation requirement
verifying at the database that the first participant's verified information or unverified information meets the second participation requirement; and 

This limitation includes the step of verifying at the database that the first participant's verified information or unverified information meets the second participation requirement. 
But for the database, this limitation is directed to comparing (e.g., verifying) known information in order to facilitate or implement a verified participant database systems for surveys and promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
verifying at the database that the first participant's verified information or unverified information meets the second participation requirement
notifying the first promoter that at least one participant is eligible for the first event.

This limitation includes the step of notifying the first promoter that at least one participant is eligible for the first event. 
No additional elements are positively claimed.
This limitation is directed to communicating known information in order to facilitate or implement a verified participant database systems for surveys and promotions which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively recited or claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing and communicating known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store and communicate data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed database merely stores and communicates data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 7 and CRM claim 13 also contains the identified abstract ideas, with the additional elements of a processor, network interface, and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-6, 8-12, and 14-18 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims collecting and storing known data, verifying or comparing data, and communicating data. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a huamn.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a verified participant database systems for surveys and promotions. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
No Prior-art Rejection
Claims 1-18 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zrike et al. 2011/0320375 [0040] In accordance with a preferred embodiment hereof, this invention provides a method, relating to providing at least one unconfirmed, unscheduled proposed-event preference of at least one registered user, among a network of registered users of at least one Internet web site resulting in at least one confirmed, scheduled event, such method comprising the steps of: providing storage of personal contact information of a plurality of registered users of the Internet web site; providing storage of at least one unconfirmed, unscheduled proposed-event preference for at least one first registered user of the Internet web site; providing communicating such at least one unconfirmed, unscheduled proposed-event preference to at least one first registered-user-selected set of the plurality of registered users of the Internet web site; providing communicating participation interest in the at least one preferred, unconfirmed, and unscheduled proposed-event by at least one member of the at least one first registered-user-selected set to at least one other member of the at least one registered-user-selected set; providing approving interest by the at least one other member in participating in the at least one preferred, unconfirmed, unscheduled proposed-event; providing automatically scheduling and storing the at least one now-approved, confirmed, scheduled event; and providing automatically communicating details of such now confirmed, scheduled event to the at least one other member approving participation, the "approved participants". [0045] In accordance with another preferred embodiment hereof, this invention provides a method, relating to providing at least one unconfirmed, unscheduled proposed-event preference of at least one registered user, among a network of registered users of at least one Internet web site resulting in at least one confirmed, scheduled event, such method comprising the steps of: providing storage of personal contact information of a plurality of registered users of the Internet web site; providing storage of at least one unconfirmed, unscheduled proposed-event preference for at least one first registered user of the Internet web site; providing communicating such at least one unconfirmed, unscheduled proposed-event preference to at least one first registered-user-selected set of the plurality of registered users of the Internet web site; providing communicating participation interest in the at least one preferred, unconfirmed, and unscheduled proposed-event by at least one member of the at least one first registered-user-selected set to at least one other member of the at least one registered-user-selected set; providing approving interest by the at least one other member in participating in the at least one preferred, unconfirmed, unscheduled proposed-event; providing automatically scheduling and storing the at least one now-approved, confirmed, scheduled event; and providing automatically communicating details of such now confirmed, scheduled event to the at least one other member approving participation, the "approved participants"; wherein such unscheduled proposed-event preference is sports related. Even further, it provides such a method, wherein such unscheduled proposed-event preference is sports team related.
Bronner 2016/0371610 [0028] According to FIG. 5, batches of pre-tickets with printed and concealed unique ticket reservation codes are distributed to vendors including sales agents, merchant retailers and other distributors. A log of distributed ticket numbers may be kept, and the identity of the vendors may also be entered into the database associated with the pre-ticket numbers and the ticket reservation codes. Ticket prices and discount values to be applied are also in the database. In this manner, database reports can be generated as to the sales per vendor and the disposition of the pre-tickets. The database may also include optional marketing or event information, such as sponsor information, speaker biographies and promotions for products or for other events. The pre-ticket is sold to customers for their own use or for use by prospective attendees at the event. A user then follows the instructions printed on the pre-ticket and scratches off the security coating layer to expose the unique ticket reservation code. The process of redeeming a pre-ticket for an event admission ticket involves a verification process which is typically associated with a registration process. The ticket redemption steps are completed online, the sequence beginning at the point of verification of the previously purchased pre-ticket. In an embodiment, the verification process comprises transmission of the ticket reservation code entered by the user to the computer; matching of the information received by the computer to predetermined records among the data stored by the computer to verify the authenticity of the pre-ticket and generate a verified pre-ticket; association of selected, pre-determined information with the verified pre-ticket; and transmission by the computer of information back to the user interface. From a computer, which may be a personal computer (PC), smartphone, mobile computer or other computer, the buyer logs on to a ticket redemption website and enters the ticket reservation code into the user interface of a computer software program. The information pertaining to the ticket reservation code is transmitted to a remote computer server in communication with the one or more databases of information. Software execution steps match the ticket reservation code to the ticket price and a discount, as well as to any other required identifiers programmed into the system to complete the verification. When the price, discount and ticket reservation code are all matched in the database, the remote computer transmits verification, i.e. the existence of a verified pre-ticket, back to the user's computer. The user is then directed to a registration access page. The user is prompted to register the attendee and optionally to provide requested demographic information as discussed herein. The user may be asked to provide and may elect to respond with information regarding event preferences, e.g. signup for specific sessions. The information submitted by the user is transmitted back to the remote computer or server. Once the registration process is complete, the user may access a ticket retrieval page where the user can securely download an admission ticket for entry to the event. The server also retrieves and sends event or marketing information from the database to the user.
Berkovitch et al. 2011/0320486 [0032] FIG. 3 schematically illustrates a series of operations or processes that may be implemented to enable automated matching of potential sellers and buyers, according to some embodiments. As can be seen in FIG. 3, at block 31, before an exhibition starts, an exhibitor may register in the system database each product or item to be displayed, in conjunction with the exhibitor's relevant information. Additionally, at block 32, the exhibitor may define matching rules or criteria for each object or label, for example, that define the preferred participant, such a consumer on investor, for the object represented by the label. For example, the exhibitor may define preferred visitors according to parameters that are defined by the system (e.g. country, company category, company size, company name, title etc). Other criteria, rules, definitions etc. may be used. At block 33 the system generates labels (optionally unique labels) for each product or item that is to be presented by an exhibitor. At block 34, the exhibitor attaches the labels to the relevant items for promotion or display. At block 35, a participant, consumer, visitor or user of the system registers for the exhibition, including entering relevant user data as required by the system (e.g. country, company category, company size, company name, title etc), and receiving a scanning device associated with the participant's user data. User data may include specifically defined matching data. Other criteria, rules, definitions etc. may be used. At block 36, when a registered visitor visits a booth or lecture etc. of interest, the user may initiate a scan of the suitable label with his/her wireless scanning device. In other embodiments the exhibition system may monitor the participant's movement or behavior, whether based on scanning history and/or based on non-scanning behavior. At block 37, the matching database, which is in communication with the system database, generates and/or verifies a match between the visitor data and the criteria set by the exhibitor. At block 38, if the visitor data matches the exhibitor criteria, then the system may notify or alert the exhibitor and/or the visitor that the match has been made, or that the scanning event occurred. For example, the server may send an SMS to a predefined cellular number of the exhibitor, with the visitor details, or send a MMS, Instant Message, Email, or a message using other messaging means, to a predefined cellular number of the exhibitor, with the visitor details, optionally including a picture. Alternatively, the server may send an email a message to a predefined mail of the exhibitor, or enable a pop-up message on the exhibitor's PC or communications device with all the relevant details. In other embodiments a pre defined message may be transmitted to the visitors scanner device (if the scanner has a display), or a buzzer or led or other alert may be triggered. In yet other embodiments an SMS, MMS, email or a message using other messaging means may be sent to the visitor's pre defined cellular phone or PC with the relevant exhibitor details. In other embodiments the alerts may be compiled and sent to the user and/or the exhibitors at a selected time interval, or after the exhibition is finished. Any combination of the above steps may be implemented. Further, other steps or series of steps may be used.
Nath et al. 2018/0288029 [Claim 1] 1. A method for limited user authentication for controlling access to private information comprising: transmitting to a user computing device a first series of user interface dialogs configured to accept at least some private information and at least some non-private information wherein the private user information comprises personal information associated with a verified or new user; receiving from the user device the private user information; storing the private user information on a computing system database management system; transmitting to an unverified user computing device a second series of user interface dialogs configured to accept user identifying information comprising a series of alphanumeric characters input by an unverified user; receiving from the unverified user computing device the user identifying information data on the user computing device; searching for matching data entries stored on the database management system which match to the user identifying information data; retrieving records of related user information which contain a matching entry; transmitting to the unverified user computing device at least a portion of related user information from a record containing the matching entry; transmitting to the unverified user computing device a query for confirmation that the matching entry is related to a user known to the unverified user; receiving from the unverified user computing device data indicating a confirmation that the matching entry is related to the known user; transmitting to the unverified user computing device a third series of user interface dialogs configured to allow the unverified user to create a dated record associated with the known user, wherein no private information is transmitted to the unverified user computing device; receiving from the unverified user computing device information related to creating a dated record associated with the known user comprising at least a date; whereby by matching limited information related to the known user, the unverified user is provided limited interactivity with private information by allowing the unverified user to create a dated record associated with the known user without private information being revealed to the unverified user.
Thomas et al. 2017/0286959 [0106] It is foreseen that once a consumer's identity record has been verified, that the consumer may be requested whether the verified information may be released to requesting third parties. In this way, instead of resubmitting KYC information to each new entity with which a consumer wishes to transact, the consumer may simply refer the relevant entity to the central repository, which will in turn submit a request to the consumer to verify and approve the release of the verified account information to the interested third party. In this way the administrative burden on both the consumer and interested third party may be significantly reduced while remaining compliant with personal information protection legislation, such as the Protection of Personal Information Act in South Africa.

Regarding Claim 1. A computerized method carried out by a processing unit for creating a verified participant database system, the method comprising: 
receiving at a database a first information from a first participant; 
storing on the database the first information from the first participant as unverified information on the first participant; 
receiving at the database a second information from the first participant that is information from a third-party source regarding the first participant; 
storing at the database the second information from the first participant as verified information on the first participant; 
receiving at the database a first participation requirement for a first event from a first promoter that requires verified information; 
receiving at the database a second participation requirement for the first event from the first promoter; 
verifying at the database that the first participant's verified information meets the first participation requirement; 
verifying at the database that the first participant's verified information or unverified information meets the second participation requirement; and 
notifying the first promoter that at least one participant is eligible for the first event.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682